Title: To George Washington from James Ross, 3 September 1794
From: Ross, James
To: Washington, George


               
                  Sir
                  Pittsburgh 3d September 1794.
               
               At the time I had the honour of receiving your letter of the 16th June, I also learned from the public papers that you had set
                  
                  out on a visit to Virginia I therefore deferred an Answer, untill your return to Philadelphia should be Announced—before this happened the present tumults arose here which together with the interruption of the public Mail, and the general refusal of every one leaving this country to carry a letter, induced me to decline writing untill it should be certain that my letters would reach you. On my return home in the latter end of June I called upon Colo. Canon for the money due upon his Bond, he engaged to pay (without suit being commenced) on the first of September & I gave credit to his word—On the 27th of August he paid me two hundred and sixty seven dollars which I transmit by Mr Bradford.  The residue he solemnly promises to discharge before I come down to the next session of Congress.  I have little doubt of collecting this ballance provided the present disturbances do not oblige me to leave this country before that time, & I am now persuaded that your money is better secured than if a Suit had been brought & no Judgment yet obtained. he seems sensible of the indulgence which I have shewn, & feels himself under the obligation of observing greater punctuality with me than with other people.
               A Company was forming to purchase your lands in Washington County & would have agreed to give three & one third, or perhaps three & one half dollars per Acre, paying one fourth of the purchase money in hand & the residue in three equal Annual payments with interest payable Annually. This in my opinion would have been an offer worth your consideration, but the present state of affairs here has prevented these people from coming forward to me, & in all probability will defeat their association to purchase for the present. The farms which have been opened upon this tract are said to be in bad repair.
               Mr Bradford delivered your letters of the 1st & 6th of august from which I find that Colo. Shreve in consequence of Mr Jacksons information made proposals for your lands in Fayette County—About the time he wrote to you he came to me with a gentleman from New England & told me the same story of Mr Jackson. I assured him that there must have been a gross mistake & that he applied your Conversation about your Washington lands to those lying in Fayette & I fixed the price at six Dollars, since which I have not heard from them.  The Man from Cumberland mentioned in your letter of the 6th august called
                  
                  upon me a few days ago, he had viewed the lands & improvements in Fayette & was well pleased with them—he did not think six Dollars per Acre a high price & agreed to make the first payment £2000 Pennsylvania money, but would close no bargain untill he sees an end of the present insurrections, he promises to return & give me an Answer before the first of November if the country is quieted.
               It is easy to see the effects which the insurrection must produce upon the real property & the credit of this Country—I shall therefore if possible close the bargain for the Fayette lands & wait your Answer as to those in Washington, taking the liberty of assuring you that were that property mine I would under present circumstances cheerfully accept three & one third Dollars per Acre for it.
               Colo. Griffin Green of Belle Prés on the Ohio river has some thoughts of purchasing the first tract of your lands lying below the mouth of the little Kanaway I have furnished him with a copy of the Platt that he may examine the lines & view exactly the situation & boundary of this tract, I shall have his Answer before I come down in November.
               I have Understood from Colo. Canon that he is to settle all his Accounts for Arrearages of the rents he has Collected for you, with Charles Morgan & that he is preparing to do it Speedily.
               The distressing state of things here will I am persuaded apologise for my delay in answering your letters & for my being unable to accomplish what would, in the ordinary course of public affairs, have been completely in my power & I beg you to be assured of the pleasure it will give me to contribute as far as in my power towards any arrangements of your property which you may wish to effect in this Country. I have the honour to be with the highest respect Sir your most Obedient humble Servant
               
                  James Ross.
               
            